Name: Commission Directive 97/37/EC of 19 June 1997 adapting to technical progress Annexes I and II to Directive 96/74/EC of the European Parliament and of the Council on textile names (Text with EEA relevance)
 Type: Directive
 Subject Matter: consumption;  leather and textile industries;  marketing
 Date Published: 1997-06-27

 Avis juridique important|31997L0037Commission Directive 97/37/EC of 19 June 1997 adapting to technical progress Annexes I and II to Directive 96/74/EC of the European Parliament and of the Council on textile names (Text with EEA relevance) Official Journal L 169 , 27/06/1997 P. 0074 - 0075COMMISSION DIRECTIVE 97/37/EC of 19 June 1997 adapting to technical progress Annexes I and II to Directive 96/74/EC of the European Parliament and of the Council on textile names (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 96/74/EC of the European Parliament and of the Council of 16 December 1966 on textile names (1), and in particular Article 16 (1) thereof,Whereas textile products may only be placed on the market within the Community if they satisfy the provisions of the said Directive;Whereas this Directive on textile names provides for labelling or marking or indicating the name of the textile fibres in products, in order to ensure that consumer interests are protected by correct information;Whereas only the textile fibres listed in Annex I to said Directive may be used in the composition of textile products intended for the Community's internal market; whereas it is necessary to adapt to technical progress the Annexes containing the list of fibres in order to insert the new fibres which have appeared since the last amendment to the Directive;Whereas the provisions of this Directive are in accordance with the opinion of the Committee for Directives relating to Textile Names and Labelling,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex I to Directive 96/74/EC is hereby amended as follows:1. No 2 is amended as follows:- in the column 'Name`, the word 'Cashgora` is inserted after 'guanaco`,- in the column 'Fibre description`, the words 'cashgora goat` (a cross between the kashmir goat and the angora goat) are added after the word 'guanaco`.2. No 30 is amended as follows:- the text in the column 'Name` reads 'Polyamide or nylon`,- the description of the fibres is replaced by the following text:'Fibre formed from synthetic linear macromolecules having in the chain recurring amide linkages of which at least 85 % are joined to aliphatic or cycloaliphatic units`.3. Nos 31 to 41 now read 34 to 44.4. A new No 31 is added:- the text in the column 'Name` reads 'Aramid`,- the text in the column 'Fibre description` reads:'Fibre formed from synthetic linear macromolecules made up of aromatic groups joined by amide or imide linkages, of which at least 85 % are joined directly to two aromatic rings and with the number of imide linkages, if the latter are present, not exceeding the number of amide linkages`.5. A new No 32 is added:- the text in the column 'Name` reads 'Polyimide`,- the text in the column 'Fibre description` reads:'Fibre formed from synthetic linear macromolecules having in the chain recurring imide units`.6. A new No 33 is added:- the text in the column 'Name` reads 'Lyocell`,- the text in the column 'Fibre description` reads:'A regenerated cellulose fibre obtained by dissolution, and an organic solvent spinning process, without formation of derivatives`,- a reference to the footnote is added after the text in the column 'Name`. The footnote reads:'It is understood that an "organic solvent" means essentially a mixture of organic chemicals and water`.7. Consequently, No 22 is amended as follows:the description is replaced by the following text:'A regenerated cellulose fibre obtained by a modified viscose process having a high breaking force and high wet modulus. The breaking force (BC) in the conditioned state and the force (BM) required to produce an elongation of 5 % in the wet state are:BC (CN) &ge; 1,3 &radic;T + 2 TBM (CN) &ge; 0,5 &radic;Twhere T is the mean linear density in decitex`.Article 2 Annex II to Directive 96/74/EEC is amended as follows:1. Nos 31 to 41 read 34 to 442. A new number 31 is added:the text in the Fibres and Percentages columns reads:>TABLE>3. A new number 32 is added:the text in the Fibres and Percentages columns reads:>TABLE>4. A new number 33 is added:the text in the Fibres and Percentages columns reads:>TABLE>Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions needed to comply with the Annex to Directive 96/74/EC by 1 June 1998 at the latest.They shall immediately inform the Commission thereof.The provisions adopted by the Member States shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States.2. Member States shall forward to the Commission the text of the main provisions of domestic law which they adopt in the subject area governed by this Directive.Article 4 This Directive is addressed to the Member States.Done at Brussels, 19 June 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 32, 3. 2. 1997, p. 38.